Citation Nr: 1209464	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-18 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center
in Muskogee, Oklahoma


THE ISSUE

Eligibility for Dependents' Educational Assistance (DEA) benefits pursuant to 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to February 1974.  The Veteran died in February 2006.  The appellant in this claim is his daughter. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2007 and March 2008 decisions by the Department of Veterans Affairs (VA) Muskogee Education Center, located at the Muskogee, Oklahoma, Regional Office (RO), which denied the appellant's claim for DEA benefits. 

In May 2011, the Board remanded the appeal for further development.  As noted in the remand, the appellant failed to appear to her scheduled videoconference Board hearing, and the case will be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704 (2011). 

In an August 2011 letter, the RO noted that there is no record of an appointment of a service organization.  However, the appellant appointed a service organization, via a VA Form 21-22 filed in April 2010.  The Board recognizes that the service organization has not been provided an opportunity to file an informal hearing presentation on behalf of the appellant this case since it was returned from remand.  However, as the appeal is being dismissed - as explained below for an absence of a case and controversy to be decided - under the circumstances there is no prejudice to the appellant. 


FINDING OF FACT

In an unappealed April 2006 rating decision, the RO denied the appellant's claim for service connection for the cause of the Veteran's death.


CONCLUSION OF LAW

The statutory requirements for DEA benefits pursuant to 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Educational assistance is available to a child or surviving spouse of a veteran who, in the context of this issue on appeal, either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2011). 

In the May 2011 remand, the Board in part requested that the RO adjudicate the underlying and inextricably intertwined claim for service connection for the cause of the Veteran's death that the record then reflected was unadjudicated.  

However, while the appeal was in remand status, the RO associated with the claims file a copy of an April 2006 letter to the appellant notifying her that her claims for dependency and indemnity compensation (which includes the underlying claim for service connection for the cause of the Veteran's death), death pension, and accrued benefits had been denied.  Thus, the RO had already denied the underlying claim which was the basis of the remand, but this fact simply had not been a part of the record at the time.  Further, the record fails to show that the appellant appealed this determination.

As such, the record at the time of the prior remand reflected that the Veteran did not die of a service-connected disability or have a disability evaluated as total and permanent in nature resulting from a service-connected disability at the time of his death.  Accordingly, the appellant cannot be considered an eligible person entitled to receive educational benefits.  38 U.S.C.A. § 3501(a)(1); 38 C.F.R. §§ 3.807, 21.3021.  Thus, there was no "case or controversy" for which the Board could have rendered a decision with respect to the claim for DEA benefits.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

The claim for DEA benefits pursuant to 38 U.S.C. Chapter 35 is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


